                                              Case 5:17-cv-03696-BLF Document 34 Filed 07/07/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                              NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                             JOHNNY ANDREW MOORE,
                                  11                                                      Case No. 17-03696 BLF (PR)
                                                         Plaintiff,
                                  12                                                      ORDER GRANTING MOTION FOR
Northern District of California




                                                   v.                                     SCREENING; OF DISMISSAL
 United States District Court




                                  13                                                      WITH LEAVE TO AMEND
                                  14         S. HATTON, et al.,
                                  15                     Defendants.
                                  16                                                      (Docket No. 2)
                                  17

                                  18             Plaintiff, a California inmate, filed a pro se complaint in Monterey County Superior
                                  19   Court, which Defendants removed to this Court under 28 U.S.C. §§ 1441(a), 1446(b). Dkt.
                                  20   No. 1. Defendants assert that the Court has original subject-matter jurisdiction over this
                                  21   action under 28 U.S.C. § 1331 because Plaintiff’s complaint alleges violations of the
                                  22   Eighth Amendment under 42 U.S.C. § 1983, as well as a First Amendment retaliation
                                  23   claim. Id. at 2. Defendants also assert that Plaintiff’s remaining causes of action fall
                                  24   within federal supplemental jurisdiction under 28 U.S.C. § 1367. Id. Defendants request
                                  25   the complaint be screened under 28 U.S.C. 1915A(a). Dkt. No. 2. The request for a
                                  26   screening is GRANTED. For the reasons discussed below, complaint is DISMISSED with
                                  27   leave to amend.
                                  28   ///
                                            Case 5:17-cv-03696-BLF Document 34 Filed 07/07/20 Page 2 of 5




                                   1                                           DISCUSSION
                                   2   A.     Plaintiff’s Claims
                                   3          Plaintiff names the following Defendants, who are officials employed by the
                                   4   California Department of Corrections and Rehabilitation (“CDCR”): (1) S. Hatton, Warden
                                   5   of CTF; (2) K. Hoffman, Associate Warden of CTF; (3) and M. Atchley, Chief Deputy
                                   6   Warden of CTF. Dkt. No. 1 at 4. Plaintiff claims that CTF began construction of a new
                                   7   building between the interfaith chapels “without a memorandum or study release made to
                                   8   the general population that the construction could or would expose inmates to
                                   9   contaminants in the ground and foundation, which can become airborn[e] pathogens such
                                  10   as dirt, dust, concrete, wood, asbestos, metal, paint, glass during the construction.” Id.
                                  11   Plaintiff claims the construction started before April 2016, when he first alerted
                                  12   Defendants to the “potential of exposing inmates to toxic materials.” Id. at 3. Plaintiff
Northern District of California
 United States District Court




                                  13   claims that shortly after construction started, he began to hear of inmates getting sick from
                                  14   valley fever, a fungus that attacks the lung and body organs. Id. at 4. On April 17, 2017,
                                  15   he experienced a viral infection and was treated for dry cough, aches and pain, headaches,
                                  16   runny nose and watery eyes. Id. at 5. Plaintiff claims that he is now exposed to valley
                                  17   fever and is being treated for it, “because Defendants failed in the duty to provide basic
                                  18   humane conditions of confinement, and this condition is harmful to his health and body.”
                                  19   Id. at 5-6. Based on these allegations, Plaintiff claims Defendants were deliberately
                                  20   indifferent to his health and safety. Id. at 6.
                                  21          Plaintiff also claims intentional infliction of emotional distress based on retaliatory
                                  22   actions by Defendants who used their subordinates to “confiscate/loss/or destroy
                                  23   documents pertaining to this case as reprisal for filing suite.” Id. at 8. Specifically,
                                  24   Plaintiff claims that the “I.S.U.” conducted a cell search on May 19, 2017, during which
                                  25   they went through all his documents and paperwork, and again on July 21, 2017, but this
                                  26   time “to raid, search, intimidate, harass, and remove all legal documents, legal material,
                                  27   and to separate me from my property by taking it with them which in turn made me feel
                                  28                                                     2
                                            Case 5:17-cv-03696-BLF Document 34 Filed 07/07/20 Page 3 of 5




                                   1   fearful for my safety, well-being, and health at this prison.” Id. at 8. Plaintiff claims that
                                   2   he has mental health issues, and that the July 21st incident “raised my stress level to
                                   3   uncontrollable feelings of hearing voices, suicidal thoughts, depression, and wanting to
                                   4   hurt myself.” Id. He was later seen by a “psyc doctor [sic]” who decided to move Plaintiff
                                   5   to a crisis bed. Id.
                                   6   B.     Analysis
                                   7          Plaintiff’s first claim of deliberate indifference to his health and safety must be
                                   8   dismissed under res judicata. Under res judicata, a final judgment on the merits bars
                                   9   further claims by parties or their privies based on the same cause of action. See Montana
                                  10   v. United States, 440 U.S. 147, 153 (1979). Federal law governs the preclusive effect of a
                                  11   federal case decided by a federal court. See Allen v. City of Los Angeles, 92 F.3d 842, 849
                                  12   (9th Cir. 1996). This court may examine the preclusive effect of a prior judgment sua
Northern District of California
 United States District Court




                                  13   sponte. See Hawkins v. Risley, 984 F.2d 321, 324 (9th Cir. 1993); McClain v. Apodaca,
                                  14   793 F.2d 1031, 1032-33 (9th Cir. 1986).
                                  15          In a prior case before this Court, Plaintiff raised the same Eighth Amendment
                                  16   deliberate indifference claim against Defendants Hatton, Hoffman, and Atchley. See
                                  17   Moore v. Hatton, et al., Case No. 17-03696 BLF (PR), Dkt. No. 1. In that matter, the
                                  18   Court granted Defendants’ motion to dismiss the claim under Rule 12(b)(6) of the Federal
                                  19   Rules of Civil Procedure because the complaint contained insufficient facts from which the
                                  20   reasonable inference could be drawn that Defendants are liable for the misconduct alleged.
                                  21   Id., Dkt. No. 32 at 9. The claim was dismissed with prejudice and judgment was entered in
                                  22   favor of Defendants. Id. at 10; Dkt. No. 33. Accordingly, because the instant complaint
                                  23   contains the same cause of action against the same Defendants as in the prior action in
                                  24   which there was a final judgment on the merits, this Eighth Amendment claim is barred by
                                  25   res judicata. See Montana, 440 U.S. at 153.
                                  26          With respect to Plaintiff’s retaliation claim and the related state law claim for
                                  27   intentional infliction of emotional distress, the claims must be dismissed with leave to
                                  28                                                  3
                                          Case 5:17-cv-03696-BLF Document 34 Filed 07/07/20 Page 4 of 5




                                   1   amend. “Within the prison context, a viable claim of First Amendment retaliation entails
                                   2   five basic elements: (1) An assertion that a state actor took some adverse action against an
                                   3   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled
                                   4   the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably
                                   5   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th
                                   6   Cir. 2005) (footnote omitted). First of all, Plaintiff makes only a conclusory allegation that
                                   7   Defendants used their subordinates to take adverse action against him. See supra at 2. He
                                   8   must allege specific facts as to each Defendant’s individual conduct to satisfy the first
                                   9   element of a retaliation claim. Furthermore, Plaintiff fails to plead the fifth element, i.e.,
                                  10   that the cell searches did not reasonably advance a legitimate correctional goal. Plaintiff
                                  11   will be granted leave to file an amended complaint to attempt to allege sufficient facts to
                                  12   state a retaliation claim. In the amended complaint, Plaintiff may reallege his claim for
Northern District of California
 United States District Court




                                  13   intentional infliction of emotional distress. However, if Plaintiff fails to state a retaliation
                                  14   claim in the amended complaint, the Court will decline to exercise supplemental
                                  15   jurisdiction over any remaining state law claims and dismiss them to pursuing them in state
                                  16   court.
                                  17

                                  18                                          CONCLUSION
                                  19            For the foregoing reasons, the Court orders as follows:
                                  20            1.    Defendants’ request for screening is GRANTED. Dkt. No. 2.
                                  21            2.    Plaintiff’s Eighth Amendment deliberate indifference claim is DISMISSED
                                  22   as barred by res judicata.
                                  23            3.    The First Amendment retaliation claim is DISMISSED with leave to
                                  24   amend. Within twenty-eight (28) days from the date this order is filed, Plaintiff shall file
                                  25   an amended complaint using the court’s form complaint to attempt to state sufficient facts
                                  26   to state a First Amendment retaliation claim. The amended complaint must include the
                                  27   caption and civil case number used in this order, i.e., Case No. C 20-01445 BLF (PR), and
                                  28                                                   4
                                           Case 5:17-cv-03696-BLF Document 34 Filed 07/07/20 Page 5 of 5




                                   1   the words “AMENDED COMPLAINT” on the first page. Plaintiff must answer all the
                                   2   questions on the form in order for the action to proceed. Plaintiff is reminded that the
                                   3   amended complaint supersedes the original, and Plaintiff may not make references to the
                                   4   original complaint. Claims not included in the amended complaint are no longer claims
                                   5   and defendants not named in an amended complaint are no longer defendants. See Ferdik
                                   6   v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   7           Failure to respond in accordance with this order by filing an amended
                                   8   complaint in the time provided will result in the dismissal of this action without
                                   9   prejudice and without further notice to Plaintiff.
                                  10           4.        In the alternative, Plaintiff may file notice in the same time provided above
                                  11   that he wishes to strike all the federal claims from this action and have the matter
                                  12   remanded back to state court to pursue the sole state law claim for intentional infliction of
Northern District of California
 United States District Court




                                  13   emotional distress.
                                  14           This order terminates Docket No. 2.
                                  15           IT IS SO ORDERED.
                                  16   Dated: _June 7, 2020____________                     ________________________
                                                                                            BETH LABSON FREEMAN
                                  17
                                                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Order Granting Screening; DWLTA
                                       PRO-SE\BLF\CR.17\03696Moore_dwlta

                                  28                                                    5
